                    Case 19-42563            Doc 1       Filed 08/22/19 Entered 08/22/19 18:25:50                              Desc Main
                                                           Document     Page 1 of 48
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MINNESOTA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                IMPORT SPECIALTIES INCORPORATED D/B/A HEARTLAND AMERICA

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8085 CENTURY BLVD
                                  Chaska, MN 55318
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Carver                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.heartlandamerica.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-42563                Doc 1       Filed 08/22/19 Entered 08/22/19 18:25:50                             Desc Main
Debtor
                                                               Document     Page 2 ofCase
                                                                                      48 number (if known)
          IMPORT SPECIALTIES INCORPORATED D/B/A
          HEARTLAND AMERICA
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4232

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-42563            Doc 1        Filed 08/22/19 Entered 08/22/19 18:25:50                                 Desc Main
Debtor
                                                            Document     Page 3 ofCase
                                                                                   48 number (if known)
         IMPORT SPECIALTIES INCORPORATED D/B/A
         HEARTLAND AMERICA
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-42563            Doc 1       Filed 08/22/19 Entered 08/22/19 18:25:50                                Desc Main
Debtor
                                                           Document     Page 4 ofCase
                                                                                  48 number (if known)
          IMPORT SPECIALTIES INCORPORATED D/B/A
          HEARTLAND AMERICA
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ MARK R. PLATT                                                       MARK R. PLATT
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ JOHN D. LAMEY III                                                    Date August 22, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 JOHN D. LAMEY III 0312009
                                 Printed name

                                 LAMEY LAW FIRM, P.A.
                                 Firm name

                                 980 INWOOD AVE N
                                 OAKDALE, MN 55128-7094
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     651.209.3550                  Email address      JLAMEY@LAMEYLAW.COM

                                 0312009 MN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                      Case 19-42563                    Doc 1         Filed 08/22/19 Entered 08/22/19 18:25:50                                      Desc Main
                                                                       Document     Page 5 of 48

 Fill in this information to identify the case:
 Debtor name IMPORT SPECIALTIES INCORPORATED D/B/A
                    HEARTLAND AMERICA
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA                                                                                        Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 5G ACQUISITIONS,                                                UNSECURED                                                                                              $136,177.50
 LLC
 9100 PURDU RD
 STE 400
 Indianapolis, IN
 46268
 AMERICAN                                                        UNSECURED                                                                                              $105,592.82
 EXPRESS CA
 BOX 0001
 Los Angeles, CA
 90096-8000
 ARANDELL                                                        UNSECURED                                                                                              $628,204.77
 CORPORATION
 N82 W13118 LEON
 RD
 Menomonee Falls,
 WI 53051-3328
 GREAT STATES                                                    UNSECURED                                                                                              $153,664.00
 CORPORATION
 830 WEBSTER ST
 Shelbyville, IN 46176
 HYPER                                                           JUDGMENT                                                                                                 $88,837.63
 MICROSYSTEMS
 INC
 1501 N MICHAEL DR
 Wood Dale, IL 60191
 INNOVATIVE                                                      UNSECURED                                                                                              $125,060.00
 TECHNOLOGY
 1 CHANNEL DR
 Port Washington,
 NY 11050
 JOBAR                                                           UNSECURED                                                                                              $116,444.80
 INTERNATIONAL,
 INC.
 21022 FIGUEROA
 ST
 Carson, CA 90745

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-42563                    Doc 1         Filed 08/22/19 Entered 08/22/19 18:25:50                                      Desc Main
                                                                       Document     Page 6 of 48

 Debtor    IMPORT SPECIALTIES INCORPORATED D/B/A                                                              Case number (if known)
           HEARTLAND AMERICA
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LSC                                                             UNSECURED              Disputed                                                                      $1,397,197.00
 COMMUNICATIONS
 US LLC
 4101 WINFIELD RD
 Warrenville, IL
 60555
 LSC                                                             UNSECURED                                                                                              $910,973.87
 COMMUNICATIONS
 US LLC
 7810 SOLUTION
 CENTER
 Chicago, IL
 60677-7008
 MASON CAMERA &                                                  UNSECURED                                                                                                $97,080.00
 ELECTRONICS
 BROOKLYN NAVY
 YARD BLDG 11
 63 FLUSHING AVE
 UNIT 301
 Brooklyn, NY 11205
 MCADAMS                                                         UNSECURED                                                                                              $104,682.50
 GRAPHICS INC.
 7200 SOUTH 1ST
 STREET
 Oak Creek, WI 53154
 MEDICA CHOICE                                                   UNSECURED                                                                                                $88,305.20
 (PHP)
 NW 7958 PO BOX
 1450
 Minneapolis, MN
 55485
 MY PILLOW                                                       UNSECURED                                                                                                $74,464.25
 343 EAST 82ND
 STE 102
 Chaska, MN 55318
 NEW BALANCE -                                                   UNSECURED                                                                                                $90,752.00
 DRYDOCK
 FOOTWARE
 20 GUEST ST
 Brighton, MA
 02135-2040
 NEWGISTICS, INC.                                                UNSECURED                                                                                              $738,263.07
 7171 SOUTHWEST
 PKWY BLDG 300
 STE 400
 Austin, TX 78735
 PDE TECHNOLOGY                                                  UNSECURED                                                                                                $84,907.50
 11522 MARKON DR
 Garden Grove, CA
 92841-1809



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-42563                    Doc 1         Filed 08/22/19 Entered 08/22/19 18:25:50                                      Desc Main
                                                                       Document     Page 7 of 48

 Debtor    IMPORT SPECIALTIES INCORPORATED D/B/A                                                              Case number (if known)
           HEARTLAND AMERICA
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TELESHOP INC.                                                   UNSECURED                                                                                              $169,464.56
 111 GLEN STREET
 Glen Cove, NY
 11542
 TERRY                                                           UNSECURED                                                                                                $75,289.00
 ENTERPRISES, INC.
 2100 WOODALE DR
 STE 2131
 MOUNDSVIEW, MN
 55112
 UNIFIED PRECIOUS                                                UNSECURED                                                                                                $88,797.10
 METALS INC
 9010 ETON AVE
 Canoga Park, CA
 91304
 UPS                                                             UNSECURED                                                                                              $393,560.10
 PO BOX 9187
 Dublin, OH 43017




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                              Document     Page 8 of 48

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      5G ACQUISITIONS, LLC
                      9100 PURDU RD STE 400
                      INDIANAPOLIS IN 46268



                      A-MAZE-N PRODUCTS, INC.
                      1932 SHAWNEE RD
                      EAGAN MN 55122



                      ACCESS 2 COMMUNICATIONS, INC.
                      11 TECHNOLOGY WAY
                      STEUBENVILLE OH 43952-7079



                      ACCUBRITE, INC.
                      1865 HERNDON AVE SUUITE K-358
                      CLOVIS CA 93611



                      ACTION PRODUCTS
                      130 CAMPBELL RD
                      FAR HILLS NJ 07931



                      ADURO PRODUCTS
                      250 LIBERTY STREET
                      METUCHEN NJ 08840



                      AIR COMPRESSORS PLUS
                      550 FLYING CLOUD DR 1B
                      CHASKA MN 55318



                      AIRESPRING INC.
                      6060 SEPULVEDA BLVD SECOND FLOOR
                      VAN NUYS CA 91411



                      ALERUS RETIREMENT AND BENEFITS
                      7650 EDINBOROUGH WAY STE 645
                      EDINA MN 55435
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                          Document     Page 9 of 48


                  ALEXANDER INSTITUTE
                  15124 VENTURA BLVD STE 206
                  SHERMAN OAKS CA 91403-5363



                  ALL SAFE
                  26443 FALLBROOK AVE
                  WYOMING MN 55092



                  ALLSTAR MARKETING GROUP
                  2 SKYLINE DRIVE
                  HAWTHORNE NY 10532



                  AMERICA'S REMANUFACTURING CO
                  1840 GORDON HIGHWAY
                  AUGUSTA GA 30904



                  AMERICAN EXPRESS CA
                  BOX 0001
                  LOS ANGELES CA 90096-8000



                  AMKO INTERNATIONAL INC.
                  911 N HILLTOP DRIVE
                  ITASCA IL 60143



                  AMOR IMPORTS
                  24648 4TH STREET
                  MURRIETA CA 92562



                  AOB TECHNOLOGY GROUP INC.
                  1820 E LOCUST STREET
                  ONTARIO CA 91761



                  APPLE TREE INTERNATIONAL CORP.
                  10700 BUSINESS DR SUITE 200
                  FONTANA CA 92337
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 10 of 48


                  ARAMARK REFRESHMENT SERVICES
                  6667 OLD SHAKOPEE RD STE 103
                  SHAKOPEE MN 55438



                  ARANDELL CORPORATION
                  N82 W13118 LEON RD
                  MENOMONEE FALLS WI 53051-3328



                  ARBRIM ENTERPRISES, INC.
                  39440 59TH STREET
                  WOODSIDE NY 11377



                  ASHLEY ENTERTAINMENT CORP
                  7 SUNSET WAY SUITE 140
                  HENDERSON NV 89014



                  ASK LLP
                  JOSEPH L STEINFELD JR
                  2600 EAGAN WOODS DR STE 400
                  SAINT PAUL MN 55121



                  ASPEN LEASING GROUP, INC.
                  2951 WEEKS AVE SE
                  MINNEAPOLIS MN 55414



                  ASPEN WASTE SYSTEMS INC
                  PO BOX 3050
                  DES MOINES IA 50316



                  ATOMS LABS LLC
                  2670 FIREWHEEL LANE
                  FLOWER MOUND TX 75028



                  AXESS PRODUCTS CORP
                  6639 VALJEAN AVE
                  VAN NUYS CA 91406-5817
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 11 of 48


                  AZPEN INNOVATIONS
                  MINGTEL INC.
                  4108 W SPRING CREEK PKWY STE E300
                  PLANO TX 75024



                  BAK BLADE LLC
                  19938 WILDFLOWER DR
                  FRANKFORT IL 60423



                  BAKERTOWNE CO INC.
                  136 CHERRY VALLEY AVE
                  WEST HEMPSTEAD NY 11552



                  BALTIC LINEN COMPANY INC.
                  1999 MARCUS AVE STE 220
                  PO BOX 5485
                  NEW HYDE PARK NY 11040-5485



                  BARE GROUND SOLUTIONS
                  2 STERLING ROAD
                  NORTH BILLERICA MA 01862



                  BARSKA OPTICS
                  855 TOWNE CENTER DR
                  POMONA CA 91767



                  BATTERY MARKETING ASSOCIATES
                  1316 W ADAMS STREET
                  JACKSONVILLE FL 32204



                  BAY CITY CARDS
                  2321 SOUTH ONEIDA
                  GREEN BAY WI 54304



                  BEAN INFORMATION TECHNOLOGY CO.
                  5648 SCHAEFER AVE
                  CHINO CA 91710
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 12 of 48


                  BEATRICE HOME FASHIONS & PET
                  295 FIFTH AVE STE 1607
                  NEW YORK NY 10016



                  BERMO LLC / SCOPE IMPORTS
                  12033 N US HIGHWAY 131
                  SCHOOLCRAFT MI 49087-8902



                  BEST BUYS DIRECT
                  1044 ROUTE 23 NORTH
                  WAYNE NJ 07470-6631



                  BIDDEFORD MILLS
                  13820 W BUSINESS CENTER DR
                  GREEN OAKS IL 60041



                  BLACKHAWK, INC.
                  2520 PILOT KNOB RD STE 300
                  MENDOTA HEIGHTS MN 55120



                  BORDAN SHOE COMPANY / HI-TEC
                  4335 E VALLEY BLVD
                  LOS ANGELES CA 90032-3632



                  BOYER & ASSOCIATES
                  3525 PLYMOUTH BLVD
                  PLYMOUTH MN 55447



                  BRENTWOOD APPLIANCE
                  3088 EAST 46TH STREET
                  VERNON CA 90058



                  BSA OPTICS
                  1700 NORTH 2ND STREET
                  ROGERS AR 72756
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 13 of 48


                  BUFFALO TOOLS
                  950 HOFF RD
                  O FALLON MO 63366



                  BURKS BAY / NUCOM LTD
                  5612 INTERNATIONAL PKWY
                  NEW HOPE MN 55428-3047



                  BUSINESS LOGIC
                  3-251 QUEEN ST STE 174
                  MISSISSAUGA ONTARIO
                  CANADA L5M1L7



                  BUY 4 LESS ELECTRONICS
                  1400 16TH ST STE 400
                  DENVER CO 80202



                  CAL-YORK LLC
                  9759 BLANTYRE DR
                  LAS ANGLES CA 90210



                  CARDINAL COMMERCE
                  8100 TYLER BLVD
                  MENTOR OH 44060



                  CCM
                  1825 NW 79TH AVE
                  MIAMI FL 33126



                  CELLULAR EMPIRE INC.
                  1407 BROADWAY STE 2010
                  NEW YORK NY 10018



                  CENTERPOINT ENERGY
                  BANKRUPTCY DEPARTMENT
                  PO BOX 59038
                  MINNEAPOLIS MN 55440-1297
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 14 of 48


                  CENTURY LINK
                  ATTN: BANKRUPTCY DEPT
                  118 S 19TH ST
                  OMAHA NE 68102



                  CHANEY INSTRUMENTS CO.
                  PO BOX 70
                  LAKE GENEVA WI 53147



                  CHINA AMERICA ELECTRONICS CORP
                  2148 POMONA BLVD
                  POMONA CA 91768



                  CHINOOK FOOTWEAR
                  6285 LAKEVIEW BLVD
                  LAKE OSWEGO OR 97035



                  CIS ASSOCIATES, LLC
                  1 EL CAPITAN CT
                  ALAMEDA CA 94501



                  CITY SPRINT
                  5555 W 78TH ST STE D
                  EDINA MN 55439



                  CLINICALLY FIT, INC.
                  1488 DEER PARK AVE STE 109
                  NORTH BABYLON NY 11703



                  CLOUSEOUT GROUP
                  113 FILLMORE STREET
                  BRISTOL PA 19007



                  CLUB ELECTRONICS
                  2957 EAST 46TH STREET
                  VERNON CA 90058
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 15 of 48


                  CODE 42 SOFTWARE INC.
                  1 MAIN STREET SE STE 400
                  MINNEAPOLIS MN 55414



                  COEUR TERRA LLP
                  C/O SUMMERHILL COMMERCIAL RE. LLC.
                  6495 CITY WEST PKWY
                  EDEN PRAIRIE MN 55344



                  COEUR TERRA LLP
                  7801 PARK DRIVE STE F
                  CHANHASSEN MN 55317



                  COMMONWEALTH HOME FASHIONS
                  39 MEYERS WAY
                  PO BOX 339
                  WILLSBORO NY 12996



                  COMPUTER LIQIDATIONS LTD
                  6011 CENTURY OAKS DRIVE STE 157
                  CHATTANOOGA TN 37416



                  COMSUMER SALES NETWORK INC.
                  6527 CECILIA CIRCLE
                  BLOOMINGTON MN 55439



                  CONTEMPORARY IMAGES INC
                  839 MEANDER DR
                  MEDINA MN 55340



                  COSMO BRANDS INC
                  21230 SW 246TH ST
                  HOMESTEAD FL 33031



                  CPR GLOBAL TECH
                  2711 CENTERVILL RD SUITE 4
                  WILMINGTON DE 19808
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 16 of 48


                  CRAIG ELECTRONICS
                  PO BOX 694650
                  MIAMI FL 33269-1650



                  CREATIVE OUTDOORS
                  25954 COMMERCENTRE DR
                  LAKE FOREST CA 92630



                  CREATIVE TECHNOLOGY INNOVATION
                  600 HARTLE ST UNIT C
                  SAYREVILLE NJ 08872



                  CREEKSIDE CREATIVE LLC
                  2406 ONION CREEK PARKWAY
                  AUSTIN TX 78747



                  CRYSTAL PROMOTIONS
                  3030 VERNON AVE
                  VERNON CA 90058



                  CSA (USA) CORP.
                  4330 E 26TH STREET
                  VERNON CA 90058



                  CUSTOM PERSONALIZATION SOLUTIONS, LLC
                  3349 N ELSTON AVE
                  CHICAGO IL 60618



                  CYCLE FORCE GROUP
                  2105 SE 5TH STREET
                  AMES IA 50010-6447



                  D LOPEZ CLEANING
                  1321 LAKE STREET
                  HOPKINS MN 55343
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 17 of 48


                  DAISY OUTDOOR PRODUCTS
                  400 WEST STRIBLING DR
                  ROGERS AR 72757



                  DAS COMPANIES, INC.
                  724 LAWN ROAD
                  PALMYRA PA 17078



                  DAY TO DAY IMPORTS
                  16325 S AVALON BLVD
                  GARDENA CA 90248



                  DEAN GAY ATTORNEY
                  1315 WALNUT STREEET 12TH FLOOR
                  PHILADELPHIA PA 19107



                  DGL TOYS
                  195 RAVITAN PKWY
                  EDISON NJ 08837



                  DIALECTIC DISTRIBUTION
                  12475 BLOOMFIELD AVE BLDG 8
                  FAIRFIELD NJ 07004



                  DOGTRA
                  22912 LOCKNESS AVE
                  TORRANCE CA 90501



                  DOK SOLUTIONS
                  1185 GOODEN CROSSING
                  LARGO FL 33780



                  DONY CORPORATION
                  1065 S VAIL AVE
                  MONTEBELLO CA 90640
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 18 of 48


                  E&A WORLDWIDE TRADERS
                  235 LITTLE EAST NECK ROAD BLDG D
                  WEST BABYLON NY 11704



                  E&E SHOE BROKERAGE
                  85 WALNUT ST
                  PO BOX 30
                  MONTICELLO KY 42633-0030



                  E&S INTERNATIONAL
                  7801 HAVENHURST AVE
                  VAN NUYS CA 91406



                  EAGLE EYE OPTICS
                  23945 CALABASAS RD STE 201
                  CALABASAS CA 91302



                  EASTLAND SHOE CORP
                  4 MEETINGHOUSE RD
                  FREEPORT ME 04032-1129



                  EAZY BRAND Z LLC
                  711 S CARSON ST STE 4
                  CARSON CITY NV 89701



                  EBAY INC. FKA SHOPPING.COM
                  PO BOX 849354
                  LOS ANGELES CA 90084-9354



                  EDB SALES & MARKETING
                  26 MALCOM PLACE
                  MAHWAH NJ 07430



                  EDCO ELECTRONICS
                  8484 ESPLANADE
                  MONTREAL QC
                  CANADA H2P2R7
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 19 of 48


                  EDM IMPORTS
                  239 NEW BRUNSWISK AVE
                  PERTH AMBOY NJ 08861



                  EMSON
                  230 5TH AVE SUITE 800
                  NEW YORK NY 10001



                  ERICK SHELDON
                  8085 CENTURY BLVD
                  CHASKA MN 55318



                  ESI CASES & ACCESSORIES
                  44 EAST 32ND ST
                  6TH FLOOR
                  NEW YORK NY 10016



                  ESSENTIAL SOURCE
                  625 W DEER VALLEY RD STE 10
                  PHOENIX AZ 85027



                  ETNA PRODUCTS
                  99 MADISON AVE 11TH FLOOR
                  NEW YORK NY 10016



                  EXTREME PRODUCTS GROUP
                  6635 W HAPPY VALLEY RD STE A-104, #213
                  GLENDALE AZ 85310-2609



                  FEDEX
                  PO BOX 94515
                  PALATINE IL 60094-4515



                  FEP HOLDING CO
                  PO BOX 535
                  PRINCETON JUNCTION NJ 08550
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 20 of 48


                  FERRINI USA
                  1810 SURVEYOR BLVD
                  CARROLLTON TX 75006-5108



                  FESCO
                  1 REWE ST
                  BROOKLYN NY 11211-1707



                  FIRST CHOICE COFFEE SERVICES
                  7237 UNIVERSITY AVE NE
                  FRIDLEY MN 55432



                  FIT TRENDS
                  950 3RD AVE 26TH FLOOR
                  NEW YORK NY 10022



                  FLAGS 4 AMERICA LLC
                  1512 FAYETTE STREET
                  EL CAJON CA 92020-1515



                  FNT
                  503 CHANCELLOR AVE
                  IRVINGTON NJ 07111



                  FREDRICKSON & BYRON P.A.
                  200 SOUTH SIXTH STREET STE 4000
                  PO BOX 1484
                  MINNEAPOLIS MN 55480



                  FUEL DOCTOR
                  23961 CRAFTSMAN RD SUITE LM
                  CALABASAS CA 91302-3329



                  FUEL HELMETS INC.
                  1510 BROOKFIELD AVE
                  GREEN BAY WI 54313
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 21 of 48


                  FUJI FILM NORTH AMERICA CORP
                  200 SUMMIT LAKE DR
                  VALHALLA NY 10595-1356



                  GAMO USA INC
                  1700 NORTH 2ND STREET
                  ROGERS AR 72756



                  GCM, INC
                  708 ROBERT ST S
                  SAINT PAUL MN 55107



                  GEMINI SOUND
                  280 RARITAN CENTER PKWY
                  EDISON NJ 08837



                  GENESCO/BASS FOOTWEAR
                  1415 MURFREESBORO PIKE
                  NASHVILLE TN 37217



                  GIRARD BUSINESS SOLUTIONS, INC.
                  11910 12TH AVE S
                  BURNSVILLE MN 55337



                  GLOBAL TV CONCEPTS, LTD
                  676 S MILITARY TRL
                  DEERFIELD BEACH FL 33442-3023



                  GLOBAL VISION EYEWEAR
                  5760 N HAWKEYE CT SW
                  GRAND RAPIDS MI 49509



                  GOLF CRUZER INC
                  1007 WEST COLLEGE AVE #293
                  SANTA ROSA CA 95401
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 22 of 48


                  GOLF GIFTS GALLERY
                  N 1675 POWERS LAKE ROAD
                  POWERS LAKE WI 53159



                  GOOD SPORTSMAN MARKETING, LLC
                  3385 ROY ORR BLVD
                  GRAND PRAIRIE TX 75050



                  GOOGLE INC
                  1600 AMPHITHEATRE PARKWAY
                  MOUNTAIN VIEW CA 94043



                  GRAHAM FIELD
                  2935 NORTHEAST PKWY
                  ATLANTA GA 30360-2808



                  GRANIA PRODUCT
                  11010 AYRSHIRE CT
                  WOODSTOCK IL 60098



                  GREAT STATES CORPORATION
                  830 WEBSTER ST
                  SHELBYVILLE IN 46176



                  GREEN POWER AMERICA, LLC
                  840 W 9TH ST STE H
                  UPLAND CA 91786



                  GRUNDIG LEXTRONIX, INC. / ETON CORP.
                  1015 CORPORATION WAY
                  PALO ALTO CA 94303



                  HAL LEONARD CORP
                  7777 WEST BLUEMOUND RD
                  MILWAUKEE WI 53212
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 23 of 48


                  HAMILTON BEACH / PROCTOR-SILEX
                  4421 WATERFRONT DR
                  GLEN ALLEN VA 23060



                  HANDSHAKE DEALS
                  918 N BRADLEY DR
                  CHANDLER AZ 85226-1961



                  HARVEST TRADING GROUP
                  61 ACCORD PARK DR
                  NORWELL MA 02061



                  HAUSER LIST SERVICES, INC.
                  370 MARIE COURT
                  EAST MEADOW NY 11554



                  HDS TRADING CORP
                  1305 JERSEY AVE
                  NORTH BRUNSWICK NJ 08902-1621



                  HIGHER DIMENSION MATERIALS
                  570 HALE AVE
                  OAKDALE MN 55128



                  HIREKO TRADING CO, INC.
                  16185 STEPHENS ST
                  CITY OF INDUSTRY CA 91745



                  HMY JEWELRY
                  10 W 33RD ST RM 250
                  NEW YORK NY 10001



                  HOBSON SEATS
                  19424 WYANDOTTE ST STE 110
                  RESEDA CA 91335
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 24 of 48


                  HONEYWELL SAFETY PRODUCTS
                  101 STATION DR
                  WESTWOOD MA 02090



                  HOOVER COMPANY / MAYTAG
                  7005 COCHRAN ROAD
                  GLENWILLOW OH 44139



                  HOVLAND AND RASMUS PLLC
                  6800 FRANCE AVE S STE 190
                  EDINA MN 55435



                  HR SIMPLIFIED, INC.
                  5320 WEST 23RD STREET STE 350
                  MINNEAPOLIS MN 55416



                  HUEBSCH
                  2941 CENTER CT
                  EAGAN MN 55121



                  HYPER MICROSYSTEMS INC
                  1501 N MICHAEL DR
                  WOOD DALE IL 60191



                  INNOVA IMPORTS
                  1370 BROADWAY F1 5 SUITE 550
                  NEW YORK NY 10018



                  INNOVATIVE OFFICE SOLUTIONS LLC
                  151 EAST CLIFF RD
                  BURNSVILLE MN 55337



                  INNOVATIVE TECHNOLOGY
                  1 CHANNEL DR
                  PORT WASHINGTON NY 11050
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 25 of 48


                  INTER-GEDI TRADING
                  24 W RAILROAD AVE STE 114
                  TENAFLY NJ 07670



                  INTERNATIONAL LIQUIDATORS
                  2251 PICADILLY DR
                  BLDG C330
                  ROUND ROCK TX 78664



                  INTERSTATE POWERSYSTEMS
                  2501 AMERICAN BLVD E
                  PO BOX 1450
                  MINNEAPOLIS MN 55485



                  INVENTEL
                  2 KIEL AVE STE 312
                  KINNELON NJ 07405



                  INVENTIST
                  1821 NW 8TH AVE
                  CAMAS WA 98607



                  IRS
                  PO BOX 7346
                  PHILADELPHIA PA 19101-7346



                  ISLAND SURF CO
                  342 CIRCUIT ST BOX 3
                  HANOVER MA 02339-2024



                  JACKERY INC
                  48521 WARM SPRINGS BLVD STE313
                  FREMONT CA 94539



                  JADMAN
                  1817 E 46TH ST
                  LOS ANGELES CA 90058
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 26 of 48


                  JAGUAR SOFTWARE
                  915 W MONROE
                  SULLIVAN IL 61951



                  JAMES GRANT
                  8085 CENTURY BLVD
                  CHASKA MN 55318



                  JEFFCO FIBRES INC.
                  12 PARK STREET
                  WEBSTER MA 01570



                  JEG & SONS
                  20000 NE 15TH CT
                  MIAMI FL 33179



                  JILCO, INC.
                  5500 LINCOLN DR STE 155
                  MINNEAPOLIS MN 55436-1668



                  JOBAR INTERNATIONAL, INC.
                  21022 FIGUEROA ST
                  CARSON CA 90745



                  JOHNSON CONTROLS
                  2605 FERNBROOK LANE NORTH
                  PLYMOUTH MN 55447



                  JOY SYSTEMS INC
                  101 COTTON TAIL LANE
                  SOMERSET NJ 08873



                  KAITO ELECTRONICS INC
                  HISONIC INTERNATIONAL
                  5185 CLIFFWOOD DR
                  MONTCLAIR CA 91763-6243
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 27 of 48


                  KARMAN INC.
                  DBA ROPER
                  14100 E 35TH PLACE STE 100
                  AURORA CO 80011-8965



                  KERRY MOELLER
                  8085 CENTURY BLVD
                  CHASKA MN 55318



                  KISS ELECTRONICS
                  230 W 125TH ST
                  NEW YORK NY 10027-4402



                  KLONE LAB, LLC
                  9 WATER STREET 3RD FLOOR
                  AMESBURY MA 01913



                  KOLPIN
                  205 N DEPOT ST
                  FOX LAKE WI 53933



                  LACROSSE TECHNOLOGY
                  2809 LOSEY BLVD S
                  LA CROSSE WI 54601



                  LANDMARK OUTDOORS
                  2201 HERITAGE PKWY
                  MANSFIELD TX 76063-5090



                  LANZAR CORP
                  1600 63RD ST
                  BROOKLYN NY 11204-2713



                  LEXISNEXIS
                  PO BOX 7247-6157
                  PHILADELPHIA PA 19170-6157
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 28 of 48


                  LICID AUDIO
                  14301 FAA BLVD STE105
                  FORT WORTH TX 76155



                  LIFEGEAR INC.
                  5200 ONTARIO MILLS PKWY STE 100
                  ONTARIO CA 91764



                  LINCOLN FINANCIAL GROUP
                  PREMIUM LOCK BOX
                  PO BOX 0821
                  CAROL STREAM IL 60132



                  LIONSTONE GROUP
                  7382 BANDIT DR
                  CASTLE ROCK CO 80108



                  LISTRAK
                  100 WEST MILLPORT RD
                  LITITZ PA 17543



                  LITE-AID
                  511 6TH AVE STE 149
                  NEW YORK NY 10011-8436



                  LIVING WELL PRODUCTS LLC
                  9622 W LINEBAUGH AVE
                  TAMPA FL 33626



                  LJ'S BUSINESS SERVICES
                  8647 ORCHARD GROVE LN
                  CAMBY IN 46113



                  LSC COMMUNICATIONS US LLC
                  4101 WINFIELD RD
                  WARRENVILLE IL 60555
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 29 of 48


                  LSC COMMUNICATIONS US LLC
                  7810 SOLUTION CENTER
                  CHICAGO IL 60677-7008



                  M&S ACCESSORY NETWORK
                  10 WEST 33RD ST STE 718
                  NEW YORK NY 10001



                  MAC WHOLESALE
                  140 LAUREL ST
                  EAST BRIDGEWATER MA 02333-1774



                  MADISON SPORTS
                  97-45 QUEENS BLVD
                  FOREST HILLS NY 11375



                  MAJESTIC INTERNATIONAL
                  5905 RUE KEIRAN
                  SAINT LAURENT QC
                  CANADA H4SOA3



                  MALFINANCE
                  25881 NETWORK PLACE
                  CHICAGO IL 60673-1258



                  MARCO TECHNOLOGIES, LLC
                  NW 7128 PO BOX 1450
                  MINNEAPOLIS MN 55485



                  MASON CAMERA & ELECTRONICS
                  BROOKLYN NAVY YARD BLDG 11
                  63 FLUSHING AVE UNIT 301
                  BROOKLYN NY 11205



                  MAX SALES GROUP
                  2008 CAMFIELD AVE
                  COMMERCE CA 90040-1502
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 30 of 48


                  MCADAMS GRAPHICS INC.
                  7200 SOUTH 1ST STREET
                  OAK CREEK WI 53154



                  MEDICA CHOICE (PHP)
                  NW 7958 PO BOX 1450
                  MINNEAPOLIS MN 55485



                  MEDICO SYSTEMS
                  900 BECKER AVE SE
                  WILLMAR MN 56201-3646



                  MEGAN GRAFFUNDER
                  8085 CENTURY BLVD
                  CHASKA MN 55318



                  METROPOLITAN MFG INC.
                  450 MURRAY HILL PKWY BLDG C2
                  EAST RUTHERFORD NJ 07073-2145



                  METTLER TOLEDO INC
                  22670 NETWORK PLACE
                  CHICAGO IL 60673



                  MICHLEY ELECTRONICS, INC
                  2433 DE LA CRUZ BLVD
                  SANTA CLARA CA 95050



                  MICRO WORLD
                  414 ALASKA AVE
                  TORRANCE CA 90503



                  MICROSEL, INC
                  6365 CARLSON DR
                  EDEN PRAIRIE MN 55346
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 31 of 48


                  MICROSOFT - EMAIL PROGRAM
                  PO BOX 847124
                  DALLAS TX 75284-7124



                  MIDLAND CONSUMER RADIO
                  5900 PARRETTA DR
                  KANSAS CITY MO 64120



                  MIDWEST TRADING GROUP
                  1400 CENTRE CIRCLE
                  DOWNERS GROVE IL 60515



                  MINNESOTA DEED HEADQUARTERS
                  ATTN: UNEMPLOYMENT DEPT
                  332 MINNESOTA ST STE E200
                  SAINT PAUL MN 55101



                  MINNESOTA DEPT OF REV
                  BUSINESS BANKRUPTCIES
                  MAIL STATION 5130
                  SAINT PAUL MN 55146-5130



                  MINNESOTA VALLEY ELECTRIC COOP
                  PO BOX 77024
                  MINNEAPOLIS MN 55480



                  MIRA ENTERPRICES, INC.
                  1349 SOUTH BROADWAY
                  LOS ANGELES CA 90015



                  MIZARI ENTERPRISES
                  5455 WILSHIRE BLVD STE 1410
                  LOS ANGELES CA 90036



                  MSPA USA
                  100 CEDARHURST AVE STE 203
                  CEDARHURST NY 11516
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 32 of 48


                  MSR IMPORTS
                  6920 CENTRAL HWY
                  PENNSAUKEN NJ 08109



                  MY PILLOW
                  343 EAST 82ND STE 102
                  CHASKA MN 55318



                  NATI LLC
                  78 COMMERCIAL RD
                  HUNTINGTON IN 46750-8805



                  NATIONAL DIST WAREHOUSE
                  1850 UTICA AVE
                  BROOKLYN NY 11234



                  NATIONAL MILL INDUSTRIES INC
                  22 JACKSON DR
                  CRANFORD NJ 07016-3609



                  NAXA ELECTRONICS
                  2320 E 49TH STREET
                  VERNON CA 90058-2916



                  NBC INVENTORY
                  10635 JOSEPH CLAYTON DR
                  AUSTIN TX 78753



                  NEOFUNDS BY NEOPOST
                  PO BOX 6813
                  CAROL STREAM IL 60197-6813



                  NEOPOST GREAT PLAINS
                  701 XENIA AVE S STE170
                  MINNEAPOLIS MN 55416-3595
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 33 of 48


                  NEOPOST USA INC
                  1335 VALWOOD PARKWAY STE111
                  CARROLLTON TX 75006



                  NEW BALANCE - DRYDOCK FOOTWARE
                  20 GUEST ST
                  BRIGHTON MA 02135-2040



                  NEWGISTICS, INC.
                  7171 SOUTHWEST PKWY BLDG 300 STE 400
                  AUSTIN TX 78735



                  NKOK, INC.
                  5354 IRWINDALE AVE UNIT A
                  IRWINDALE CA 91706



                  NORDON LLC
                  ONE CABOT BLVD E
                  LANGHORNE PA 19067



                  NORTHLAND FOOTWEAR
                  54 FREEMAN ST
                  NEWARK NJ 07105



                  NUBOMED INC
                  1400 CENTRE CIRCLE
                  DOWNERS GROVE IL 60515



                  ODYSSEY SHOES
                  20205 NE 23RD CT
                  MIAMI FL 33180-1814



                  OLD FRIEND FOOTWEAR
                  18812 LAKE DRIVE EAST
                  CHANHASSEN MN 55317
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 34 of 48


                  OLD WORLD INDUSTRIES
                  4065 COMMERCIAL AVE
                  NORTHBROOK IL 60062-1828



                  OLSEN FIRE PROTECTION, INC
                  PO BOX 6424
                  SAINT PAUL MN 55106



                  ONENET GLOBAL
                  7250 METRO BLVD STE200
                  EDINA MN 55439



                  OPTIMA HOME SCALES
                  1005 UNION CENTER DR STE B
                  ALPHARETTA GA 30004



                  OUTRAGEOUS INC.
                  17824 1ST AVE S STE 103
                  BURIEN WA 98148



                  PACIFIC GOLF CLUB INC
                  1229 COLUMBIA AVE STE C3
                  RIVERSIDE CA 92507



                  PACIFIC TEAZE INC.
                  8829 SHIRLEY AVE
                  NORTHRIDGE CA 91324



                  PACKAGING CORPORATION OF AMERICA
                  4300 HYW 55
                  GOLDEN VALLEY MN 55422



                  PACKSIZE LLC
                  6440 S WASATCH BLVD
                  SALT LAKE CITY UT 84121
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 35 of 48


                  PAR INTERNATIONAL
                  2160 MCGRAW RD STE A
                  COLUMBUS OH 43207



                  PARADIGM HEALTH & WELLNESS
                  1189 JELLICK AVE
                  CITY OF INDUSTRY CA 91748-1212



                  PARADISE PUBLISHERS INC.
                  2520 ST ROSE PKWY STE 319
                  HENDERSON NV 89074



                  PARK & SUN SPORTS
                  2150 SOUTH TEJON ST
                  ENGLEWOOD CO 80010



                  PC MALL
                  1940 E MARIPOSA AVE
                  EL SEGUNDO CA 90245



                  PCV ANTENNA
                  460 W LARCH RD STE 18
                  TRACY CA 95304



                  PDE TECHNOLOGY
                  11522 MARKON DR
                  GARDEN GROVE CA 92841-1809



                  PIC CORPORATION
                  1101-1107 WEST ELIZABETH AVE
                  LINDEN NJ 07036



                  PILOT AUTOMOTIVE
                  768 TURNBULL CANYON RD
                  CITY OF INDUSTRY CA 91745-1401
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 36 of 48


                  PIONEER SECURESHRED
                  155 IRVING AVE N
                  MINNEAPOLIS MN 55405



                  PIPKINS INC.
                  14515 NORTH OUTER 40 DRIVE STE 130
                  CHESTERFIELD MO 63017



                  PITNEY BOWES
                  PO BOX 371896
                  PITTSBURGH PA 15250-7896



                  PITTMAN OUTDOORS
                  650 SOUTH JEFFERSON ST STE D
                  PLACENTIA CA 92870



                  PITTMAN OUTDOORS
                  15330 VALLEY VIEW AVE STE 2
                  LA MIRADA CA 90638-5238



                  POWERMAX BATTERY USA
                  1520 S GROVE AVE
                  ONTARIO CA 91761



                  POWERPLAY PARKETING
                  1330 MENDOTA HEIGHTS RD
                  MENDOTA HEIGHTS MN 55120



                  PROMIER PRODUCTS
                  350 FIFTH STREET STE 266
                  PERU IL 61354



                  PROOZY
                  980 DISCOVERY RD
                  EAGAN MN 55121
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 37 of 48


                  PROPPER INTERNATIONAL
                  17 RESEARCH PARK DR STE 100
                  SAINT CHARLES MO 63304



                  PROSPERA
                  448 COMMERCE WAY
                  LIVERMORE CA 94551



                  PS PRODUCTS INC
                  3120 JOSHUA STREET
                  LITTLE ROCK AR 72204



                  PULSAR PRODUCTS INC
                  5721 SANTA ANA AVE
                  ONTARIO CA 91761



                  QUALIMAX MARKETING INC.
                  10501 VALLEY BLVD STE 1850
                  EL MONTE CA 91731



                  QUEENSTON MANAGEMENT INC
                  572 SOUTH 5TH ST
                  PEMBINA ND 58271



                  R.G. RILEY
                  17700 DUVAN DR
                  TINLEY PARK IL 60477



                  RDI MARKETING SERVICES, INC.
                  4350 GLENDALE-MILFORD RD STE 250
                  CINCINNATI OH 45242



                  RDK PRODUCTS
                  4555 ATWATER CT STE F
                  BUFORD GA 30518
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 38 of 48


                  READY MARKETING
                  825 NICOLLET MALL
                  MINNEAPOLIS MN 55402



                  REDPATH AND COMPANY
                  4810 WHITE BEAR PKWY
                  WHITE BEAR LAKE MN 55110-0678



                  ROBERT B. SLOANE
                  7017 JADE ST
                  BOZEMAN MT 59715



                  ROBOCUT
                  3608 JAGUAR PL
                  PO BOX 270130
                  FORT COLLINS CO 80527



                  ROCKY MOUNTAIN RADAR
                  6469 DONIPHAN DR
                  EL PASO TX 79932



                  ROYAL APPLIANCE MFG CO
                  7005 COCHRAN RD
                  GLENWILLOW OH 44139-4303



                  ROYAL SOVEREIGN
                  2 VOLVO DR
                  NORTHVALE NJ 07647



                  RR DONNELLEY DLS WORLDWIDE
                  1000 WINDHAM PKWY
                  BOLINGBROOK IL 60490



                  RTA PRODUCTS
                  2500 SW 32ND AVE
                  PEMBROKE PARK FL 33023
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 39 of 48


                  S&K MFG
                  1001 LIBERTY INDUSTRIAL DR
                  O FALLON MO 63366



                  S&K PALLET JACK REPAIR & SALES LLC
                  13807 375TH ST
                  NORTH BRANCH MN 55056



                  SAKAR INTERNATIONAL INC
                  195 CARTER DR
                  EDISON NJ 08817



                  SAM SALEM & SONS
                  302 5TH AVE 4TH FLOOR
                  NEW YORK NY 10001



                  SAMSON ELECTRONICS
                  3400 E SLAUSON AVE
                  MAYWOOD CA 90270



                  SAMSONIC TRADING CO
                  160 W 28TH ST
                  NEW YORK NY 10001



                  SEATARMOUR
                  2530 N POWERLINE RD BLDG 404
                  POMPANO BEACH FL 33069



                  SEAWIDE DIST.
                  7137 24TH COURT EAST
                  SARASOTA FL 34243



                  SECURITY MAN INC
                  4601 E AIRPORT DR
                  ONTARIO CA 91761-7869
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 40 of 48


                  SEIKO WATCH OF AMERICA
                  1111 MACARTHUR BLVD
                  MAHWAH NJ 07430



                  SENCI ELECTRIC MACHINERY
                  10887 COMMERCE WAY #A
                  FONTANA CA 92337



                  SHAF INTERNATIONAL
                  90 DAYTON AVE BLDG 4A STE97
                  PASSAIC NJ 07055



                  SHIP ONE LLC
                  1400 W WABANSIA
                  CHICAGO IL 60622



                  SHIPPERS SUPPLY INC
                  401 11TH AVE STE 100
                  HOPKINS MN 55343-7804



                  SKYLINE USA
                  4180 ST JOHNS PKWY
                  SANFORD FL 32771



                  SMART SOLAR, INC.
                  406 WINGATE CIR
                  OLDSMAR FL 34677



                  SOCK SALES USA LLC
                  901B GODFREY AVE S
                  PO BOX 681672
                  FORT PAYNE AL 35967



                  SONDPEX CORP OF AMERICA LLC
                  4185 ROUTE 27
                  PRINCETON NJ 08540
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 41 of 48


                  SOUND AROUND INC.
                  1600 63RD ST
                  BROOKLYN NY 11204-2713



                  SOUTHWEST NEWSPAPER
                  PO BOX 8
                  SHAKOPEE MN 55379



                  SPECTRA INTERNATIONAL
                  4230 N NORMANDY AVE
                  CHICAGO IL 60634



                  SPEE-DEE DELIVERY SERVICE INC
                  BOX 1417
                  SAINT CLOUD MN 56302



                  STEINHAUSEN INC.
                  48 CAREY ST
                  LAKEWOOD NJ 08701



                  STIMULUS BRANDS LLC
                  708 ROBERT ST S
                  SAINT PAUL MN 55107



                  STORM CREEK
                  624 SPIRAL BLVD
                  HASTINGS MN 55033



                  SUN VALLEY TEK INTERNATIONAL
                  46724 LAKEVIEW DR
                  FREMONT CA 94538



                  SUNDAY'S SECONDS
                  320 DIETZ AVE
                  DEKALB IL 60115
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 42 of 48


                  SUNPENTOWN INTERNATIONAL INC
                  21415 BAKER PARKWAY
                  CITY OF INDUSTRY CA 91789



                  SUPERSONIC, INC.
                  6555 BANDINI BLVD
                  COMMERCE CA 90040



                  SWE, INC.
                  23182 ALCALDE DR STE D
                  LAGUNA HILLS CA 92653



                  TARGUS INFO CORP
                  C/O NEUSTAR INC
                  21575 RIDGETOP CIR
                  STERLING VA 20166



                  TC DIRECT
                  385 5TH AVE STE 809
                  NEW YORK NY 10016



                  TEAC AMERICA
                  7733 TELEGRAPH RD
                  MONTEBELLO CA 90640



                  TECHKO INC.
                  11 MARCONI ST STE A
                  IRVINE CA 92618



                  TECHNICAL PRO
                  9 KILMER CT
                  EDISON NJ 08817



                  TEENA IRONWORKS
                  THE BRADLEY FACTOR INC
                  PO BOX 698
                  CLEVELAND TN 37364
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 43 of 48


                  TELESHOP INC.
                  111 GLEN STREET
                  GLEN COVE NY 11542



                  TERRY ENTERPRISES, INC.
                  2100 WOODALE DR
                  STE 2131
                  MOUNDSVIEW MN 55112



                  THE GUARDIAN
                  PO BOX 677458
                  DALLAS TX 75267-7458



                  THE HOME DEPOT
                  PO BOX 790328
                  SAINT LOUIS MO 63179-0328



                  THE MATTHEW MINT
                  338 ST PAUL BLVD
                  CAROL STREAM IL 60188



                  THE NECK HAMMOCK INC
                  2633 LINCOLN BLVD STE313
                  SANTA MONICA CA 90405



                  THORNE ELECTRIC
                  PO BOX 18363
                  SAN ANTONIO TX 78218-0363



                  TITANIC SALES GROUP
                  4359 S HIGHLAND DR
                  HOLLADAY UT 84124



                  TON USA
                  16770 E JOHNSON DR
                  CITY OF INDUSTRY CA 91745-2417
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 44 of 48


                  TOP DAWG ELECTRONICS
                  8403 CROSS PARK DR STE 3G
                  AUSTIN TX 78754



                  TRAVELERS CLUB LUGGAGE
                  5911 FRESCA DR
                  LA PALMA CA 90623



                  TRUPPA CLOTHING
                  1407 BROADWAY STE 718
                  NEW YORK NY 10018



                  TYRONE ALLEN
                  4903 KNOW STREET
                  PHILADELPHIA PA 19144



                  U.S. JACLEAN, INC.
                  1816 W 135TH ST
                  GARDENA CA 90249-2520



                  UMAID PRODUCTS
                  44 OAK GLEN RD
                  MONSEY NY 10952



                  UNIFIED PRECIOUS METALS INC
                  9010 ETON AVE
                  CANOGA PARK CA 91304



                  UNITED NATIONAL CONSUMER SUPPLY
                  2404 E SUNRISE BLVD
                  FORT LAUDERDALE FL 33304



                  UPS
                  PO BOX 9187
                  DUBLIN OH 43017
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 45 of 48


                  US ATTORNEY
                  600 US COURTHOUSE
                  300 S FOURTH ST
                  MINNEAPOLIS MN 55415



                  US BANK
                  BANKRUPTCY/RECOVERY DEPARTMENT
                  PO BOX 5229
                  CINCINNATI OH 45201



                  VANCE LEATHER
                  3100 S RIDGEWOOD AVE
                  DAYTONA BEACH FL 32119



                  VERIDIAN HEALTHCARE
                  1175 LAKESIDE DR
                  GURNEE IL 60031



                  VIATEK CONSUMER PRODUCTS
                  6011 CENTURY OAKS DR
                  CHATTANOOGA TN 37416



                  VICTORY SPORTSWEAR INC.
                  2381 BUENA VISTA ST
                  IRWINDALE CA 91010



                  VID BOX INC
                  9111 JOLLYVILLE RD #285
                  AUSTIN TX 78759



                  VIVITECH SOLUTIONS
                  15392 COBALT ST
                  SYLMAR CA 91342



                  VOLAR FASHION LLC
                  8940 SORENSEN AVE STE 2
                  SANTA FE SPRINGS CA 90670
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 46 of 48


                  VOXX ACCESSORIES CORP
                  150 MARCUS BLVD
                  HAUPPAUGE NY 11788



                  WAGAN CORP
                  31088 SAN CLEMENTE ST
                  HAYWARD CA 94544



                  WAGNER SPRAY TECH
                  PO BOX 86
                  MINNEAPOLIS MN 55486



                  WALKING CRADLES
                  1000 BILTMORE DR
                  FENTON MO 63026



                  WARSON GROUP INC.
                  121 HUNTER AVE STE 204
                  SAINT LOUIS MO 63124



                  WAYZATA COUNTRY CLUB
                  200 WAYZATA BLVD
                  WAYZATA MN 55391



                  WELLS FARGO BANK NA
                  PO BOX 10438
                  DES MOINES IA 50306



                  WELLS FARGO EQUIPMENT FINANCE
                  PO BOX 7777
                  SAN FRANCISCO CA 94120-7777



                  WILTRONIC CORP
                  13939 CENTRAL AVE
                  CHINO CA 91710
Case 19-42563   Doc 1   Filed 08/22/19 Entered 08/22/19 18:25:50   Desc Main
                         Document     Page 47 of 48


                  WISE FOOD CO
                  3676 W CALIFORNIA AVE STE B106
                  SALT LAKE CITY UT 84104-6516



                  WORLD AND MAIN (CRANBURY), LLC.
                  324A HALF ACRE RD
                  CRANBURY NJ 08512-3254



                  XTREME TIME
                  20 WEST 33RD ST 6TH FLOOR
                  NEW YORK NY 10001



                  Z&S 26 ELECTRONICS INC.
                  967 E 11TH ST
                  LOS ANGELES CA 90021-2033



                  ZALMAN REISS
                  171 47TH ST
                  BROOKLYN NY 11232
                 Case 19-42563                    Doc 1          Filed 08/22/19 Entered 08/22/19 18:25:50            Desc Main
                                                                  Document     Page 48 of 48



                                                               United States Bankruptcy Court
                                                                       District of Minnesota
 In re      IMPORT SPECIALTIES INCORPORATED D/B/A HEARTLAND AMERICA                                  Case No.
                                                      Debtor(s)                                      Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for IMPORT SPECIALTIES INCORPORATED D/B/A HEARTLAND AMERICA in the above
captioned action, certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that
directly or indirectly own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no
entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 22, 2019                                                     /s/ JOHN D. LAMEY III
 Date                                                                JOHN D. LAMEY III 0312009
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for IMPORT SPECIALTIES INCORPORATED D/B/A HEARTLAND
                                                                                   AMERICA
                                                                     LAMEY LAW FIRM, P.A.
                                                                     980 INWOOD AVE N
                                                                     OAKDALE, MN 55128-7094
                                                                     651.209.3550 Fax:651.789.2179
                                                                     JLAMEY@LAMEYLAW.COM




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
